Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Ronald Rudder, Registration No. 45,618, on 22 February 2022.

The application has been amended as follows: 

Amend claim 1 to read as follows: 
1. (Currently Amended) A memory system, comprising:
a semiconductor memory device including a plurality of planes, the semiconductor memory device being configured to perform a protection operation and a general operation on the plurality of planes included in the semiconductor memory device; and
a controller for the semiconductor memory device in communication with a host and configured to control an operation of the semiconductor memory device by transferring a Sudden Power Off (SPO) process command, which is generated in response to a Sudden Power Off (SPO) that occurs in the memory system, to the semiconductor memory device,
wherein the semiconductor memory device is configured to interrupt the general operation among operations performed on the plurality of planes in response to receiving the  by selecting a plane from the plurality of planes, determining a type of operation being performed by the selected plane, and determining based on the type of operation being performed by the selected plane whether or not to interrupt the operation being performed by the selected plane at a time of the SPO process command


Amend claim 5 to read as follows: 
5. (Currently Amended) A semiconductor memory device operating by control of a controller in communication with a host, the semiconductor memory device comprising:
a plurality of planes 
a plurality of row decoders coupled to the plurality of planes through row lines;
a plurality of page buffer groups coupled to the plurality of planes through bit lines; and
a control logic controlling the plurality of row decoders and the plurality of page buffer groups to perform a protection operation and a general operation on the plurality of planes,
wherein the control logic is configured to control the plurality of row decoders and the plurality of page buffer groups to interrupt the general operation among operations performed on the plurality of planes included in the semiconductor memory device in response to a Sudden Power Off (SPO) process command received from the controller, and
wherein the semiconductor memory device further comprises at least one individual plane reset controller of the semiconductor memory device which determines whether or not to interrupt an operation of a selected plane based on a type of operation performed by the selected plane at a time of the SPO process command.

Amend claim 9 to read as follows: 
9. (Currently Amended) A method of operating a controller in communication with a host and which controls an operation of a semiconductor memory device including a plurality of planes 
sensing a sudden power off (SPO) in a memory system including the semiconductor memory device and the controller;
sensing an operation state of the semiconductor memory device; and
generating and transferring an SPO process command, which indicates that the SPO occurred, to the semiconductor memory device based on the operation state,
wherein, in response to receiving the SPO process command, the semiconductor memory device selectively interrupts operations of the plurality of planes included in the semiconductor memory device based on a type of the operations by determining with an individual plane reset controller of the semiconductor memory device whether or not to interrupt an operation of a selected plane.

Amend claim 11 to read as follows: 
11. (Currently Amended) A method of operating a semiconductor memory device which performs a general operation and a protection operation on a plurality of planes included in the semiconductor memory device, the method comprising:
receiving a sudden power off (SPO) process command from a controller in communication with a host;
selecting one of the plurality of planes included in the semiconductor memory device; and
determining with an individual plane reset controller of the semiconductor memory device whether [[to]] or not to interrupt an operation of the selected plane in response to receiving the SPO process command based on an operation state of the selected plane and based on a type of the operation performed by the selected plane.


Amend claim 17 to read as follows: 
17. (Currently Amended) A method of operating a semiconductor memory device which performs a general operation and a protection operation on a plurality of planes included in the semiconductor memory device, the method comprising:
receiving a sudden power off (SPO) process command from a controller in communication with a host;
determining whether a plane which performs the protection operation exists among the plurality of planes included in the semiconductor memory device; and
interrupting with an individual plane reset controller of the semiconductor memory device an operation of a selected plane among the plurality of planes in response to receiving the SPO process command based on a determination result and based on a type of the operation performed by the selected plane.

Amend claim 19 to read as follows: 
19. (Currently Amended) The method of claim 17, wherein, when the plane which performs the protection operation is determined to exist among the plurality of planes, the interrupting comprises: 

determining whether to interrupt an operation of the selected plane based on an operation state of the selected plane. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
From claim 6, 
“a control signal generator configured to identify....” is not being interpreted under 35 U.S.C. §112(f) as it is interpreted as part of “the circuitry comprising”, which includes circuitry structure. 
From claim 7: 
“a plane reset determiner configured to generate...” is not being interpreted under 35 U.S.C. §112(f) as it is interpreted as part of “the circuitry comprising... the control signal generator” from claim 6, which includes circuitry structure. 
 “an individual plane reset controller configured to generate...” is not being interpreted under 35 U.S.C. §112(f) as it is interpreted as part of “the circuitry 
From claim 8: 
“a plane reset determiner configured to generate...” is not being interpreted under 35 U.S.C. §112(f) as it is interpreted as part of “the circuitry comprising... the control signal generator” from claim 6, which includes circuitry structure.
“an entire plane reset controller configured to generate...” is not being interpreted under 35 U.S.C. §112(f) as it is interpreted as part of “the circuitry comprising... the control signal generator” from claim 6, which includes circuitry structure.
“an individual plane reset controller configured to generate...” is not being interpreted under 35 U.S.C. §112(f) as it is interpreted as part of “the circuitry comprising... a control signal generator” from claim 6, which includes circuitry structure.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control logic controlling....” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “control logic controlling....” in claim 5 is interpreted to include a command decoder and memory [0013]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-24 are allowed as amended by Examiner’s Amendment. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, US Patent Application Pub. No. US 2018/0349240 A1 (Ji), teaches that a controller (114) in communication with a host (130) [Fig. 1] determines that a power failure has occurred (202) [Fig. 2] and as a result issues stop commands to non-volatile memory circuits (i.e. semiconductor memory devices) to stop the operations that they are performing. The semiconductor memory devices that receive the stop command will stop execution of their operations without consideration of any further conditions [0020] (i.e. after receiving the command from the controller, they do not selectively interrupt a command based on the type of operation that is being performed on a selected plane as claimed). In contrast, the claims require (for example, in illustrative claim 9) that a semi-conductor memory device receives the SPO process command from the controller, and the semi-conductor memory device determines for Ji does not make obvious the claimed invention as Ji does not teach a semiconductor memory device (as opposed to the controller) receiving an SPO process command and selectively interrupting an operation performed by a selected plane based on a type of operation performed by the selected plan as Ji does not disclose the semiconductor memory device selecting a plane among a plurality of planes included in the semiconductor memory device and determining a type of operation performed by the selected plane such that it could selectively interrupt the operation performed by the selected plane based on the type of operation performed b the selected plane. Furthermore, it would not have been obvious to modify the teachings of Ji to arrive at the claimed invention.
Independent claims 1, 5, 11 and 17 are allowable for reasons similar to those analyzed for claim 9 above. 
Dependent claims 2-4, 6-8, 10, 12-16, 18-24 are allowable at least by virtue of their dependence from an allowable independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139